Motion Granted; Affirmed and Memorandum Opinion filed October 2, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00973-CR

                 MIGUEL ANGEL CONTRERAS, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 0850245

               MEMORANDUM                         OPINION
      Appellant entered a plea of guilty to aggravated assault causing serious
bodily injury. On December 11, 2000, the trial court deferred a finding of guilt and
placed appellant on community supervision for six years. On February 21, 2001,
the State moved to adjudicate appellant’s guilt, alleging violations of the terms of
appellant’s community supervision. The State subsequently amended its motion in
September of 2013. Appellant entered a plea of true to the allegations in the
amended motion. After a hearing, the trial court adjudicated appellant’s guilt and
sentenced him on September 18, 2013, to confinement for ten years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed
a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). Appellant made known his
desire to review the record. A copy of the appellate record was provided to
appellant, and appellant was advised of the deadline to file any pro se response to
counsel’s brief. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App.
2014) (requiring appellate courts to assure that appellant has been provided access
to the appellate record and an opportunity to file a pro se response to counsel’s
Ander’s brief). As of this date, more than thirty days have passed since the
deadline and the only pro se response that was filed is appellant’s motion to set
aside the indictment filed September 10, 2014.

      We have carefully reviewed the record, counsel’s brief, and appellant’s
motion, and we agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. We need not address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28
(Tex. Crim. App. 2005). We deny appellant’s motion to set aside the indictment.




                                         2
      We affirm the judgment of the trial court.

                                  PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3